Dismissed and Memorandum Opinion filed March 15, 2007







Dismissed
and Memorandum Opinion filed March 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00642-CV
____________
 
ROBERT GOODWIN AND LINDA GOODWIN, Appellants
 
V.
 
MARILYN SHANNON PETERSON, ET AL.,
Appellees
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
822672
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed May 15, 2006.  On September 7, 2006, we
ordered the parties to mediation.  On February 1, 2007, we were notified by the
parties the case had settled.   On February 15, 2007, this court ordered the
parties to file a dispositive motion or a motion for extension of time to file
a dispositive motion within ten days.  The parties were instructed that failure
to comply would result in dismissal of the appeal.  No response has been filed.
Accordingly,
the appeal is ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
15, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.